tNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	EXAMINER’S AMENDMENT
1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

2. Authorization for this examiner’s amendment was given in a telephone interview with Deidra Ritcherson, on 03/01/2021.

1.    (Currently Amended) A system, comprising:
a memory that stores computer executable components;
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a dispatch component that adapts a quantum circuit of a quantum computer program comprised within a queue based on a parameter of a quantum computer that is assigned to execute the quantum computer program, wherein the quantum computer program is arranged within the queue based on one or , wherein the dispatch component adapts the quantum circuit by re-mapping a connectivity scheme of the quantum circuit based on the parameter.

Claim 2 (Canceled)

3.    (Currently Amended) The system of claim [[2]] 1, wherein the parameter includes at least one member selected from a group consisting of: a qubit configuration, a quantum computer construction type, and a quantum gate configuration.

11.    (Currently Amended) A computer-implemented method, comprising: 
adapting, by a system operatively coupled to a processor, a quantum circuit of a quantum computer program comprised within a queue based on a parameter of a quantum computer that is assigned to execute the quantum computer program, wherein the quantum computer program is arranged within the queue based on one or more of a size of the quantum computer program, a type of quantum computer program, a function of the quantum computer program or the origin of the quantum computer program, wherein the quantum circuit is adapted by re-mapping a connectivity scheme of the quantum circuit based on the parameter.   


adapt, by a system operatively coupled to the processor, a quantum circuit of the quantum computer program comprised within a queue based on a parameter of a quantum computer that is assigned to execute the quantum computer program, wherein the quantum computer program is arranged within the queue based on one or more of a size of the quantum computer program, a type of quantum computer program, a function of the quantum computer program or the origin of the quantum computer program, wherein the program instructions cause the processor to adapt the quantum circuit by re-mapping a connectivity of the quantum circuit based on the parameter of the quantum compute.   

Claim 18 (Canceled)

19.    (Currently Amended) The computer program product of claim [[18]] 16, wherein the program instructions further cause the processor to:
assign, by the system, the quantum computer to execute the quantum computer program from a plurality of quantum computers based on a characteristic of the quantum circuit in addition to the parameter of the quantum computer, wherein the quantum circuit is comprised within a plurality of quantum circuits of the quantum computer program; and
compile, by the system, the plurality of quantum circuits in a manner that optimizes performance of the quantum computer program on the quantum computer.


Reasons for Allowance

3. The following is an examiner’s statement of reasons for allowance: the prior-art, Rigetti (US PGPub 20170228483), in view of Murao (US PGPub 20100070780), and further in view of Monroe (US Patent 9858531) failed to disclose of a system, comprising: a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a dispatch component that adapts a quantum circuit of a quantum computer program comprised within a queue based on a parameter of a quantum computer that is assigned to execute the quantum computer program, wherein the quantum computer program is arranged within the queue based on one or more of a size of the quantum computer program, a type of quantum computer program, a function of the quantum computer program or the origin of the quantum computer program, wherein the dispatch component adapts the quantum circuit by re-mapping a connectivity scheme of the quantum circuit based on the parameter, as recited by the independent claim 1.    

Regarding Claim 1, the closest prior-art found, Rigetti, Murao and Monroe discloses of a system, comprising: a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a dispatch component that adapts a quantum circuit of a quantum computer program comprised within a queue based on a parameter of a quantum computer that is assigned to execute the quantum computer program wherein the dispatch component adapts the quantum circuit by re-mapping a connectivity scheme of the quantum circuit based on the parameter. 
Rigetti, Murao and Monroe failed to disclose as cited above. Claim 11 is a method claim, similar to the claim 1, and claim 16 is a product claim, also similar to the claim 1. 
 Therefore, the prior-art, Rigetti, Murao and Monroe failed to teach the system of claim 1, the method of claim 11 and the product of claim 16. Therefore, claims 1, 3-17 and 19-20 are allowed while claims 2 and 18 are canceled. 
 
4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAE U JEON/Primary Examiner, Art Unit 2193